 In the Matterof EAGLE &PHENIXMILLSandTEXTILEWORKERSORGANIZINGCOMMITTEEIn the Matter of EAGLE-PHENIX MILLSandTEXTILEWORKERSORGANIZING COMMITTEECases Nos. C-944 and R-456, respectivelyCotton Tevtile Industry-Interference,Restraint,and Coercion:intimidationof employees by supervisors prior to election directedby Board-Order: to ceaseand desist and to post appropriatenotices-Investigation of Representatives-Prior Election Voided:electionpreviously ordered,held under conditionsunfavorable to a free choice of representatives,declaredvoid-Election Or-dered:date of election and' employment date for determining eligibilityto vote,to be fixed by Board when conditions favorable to a free choice of representa-tives shall appear to exist.Mr. Maurice J. Nicoson, Mr. Berdon M. Bell, Mr. Alexander E.Wilson, Jr.,andMr. Charles D. Dim mock,for the Board.Swift, Pease, Davidson & Swinson,byMr. J. Q. DavidsonandMr. W. Edward Swinson,andBattle ct Smith,byMr. Willis Battle,all of Columbus, Ga., for the respondent.Mr. John Abt,of New York City, for the Union.Mr Richard A. Perkins,of counsel to the Board.DECISIONORDERANDSECOND DIRECTION OF ELECTIONFebruary 16, 1939STATEMENT OF THE CASEOn January 18, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inCase No. R-456. The Direction of Election provided that an elec-tion) by secret ballot be conducted within fifteen (15) days there-from, under the direction and supervision of the Regional Directorfor the Tenth Region (Atlanta, Georgia) among all the employees14 N. L. R.B. 966.11 N. L. R. B., No. 33.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Eagle & Phenix Mills,2 Columbus, Georgia, herein called the re-spondent, who were employed by the respondent during the pay-rollperiod next preceding September 27, 1937, excluding clerical andsupervisory employees and those who had quit or been dischargedfor cause between such date and the date of election, to determinewhether or not they desired to be represented by Textile `YorkersOrganizing Committee, herein called the Union, for the purposes ofcollective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on February 2, 1938, at Columbus, Georgia.Fullopportunity was accorded the parties to the investigation to partici-pate in the conduct of the secret ballot and to make challenges.Thereafter, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued on February 7, 1938, an Inter-mediate Report upon the ballot, and on February 11, 1938, an amend-ment thereto, each of which was duly served upon the parties.As to the balloting and its results, the Intermediate Report upon`the ballot, as amended, stated the following :Total number eligible according to the pay roll submittedby Company--------------------------------------------2,069Total number of ballots cast------------------------------Total number votes for Textile Workers Organizing Com-1,753mittee -------------------------------------------------537Total number votes cast against Textile Workers Organiz-ing Committee ----------------------------------------- 1,168Total number votes challenged----------------------------45Total number votes miscast-------------------------------3The Regional Director in his, Intermediate Report further statedthat by reason of certain occurrences prior to and during said elec-tion, viz : a newspaper campaign against the Union and the Commit-tee for Industrial Organization; a doubt concerning the validity ofpay rolls submitted by the respondent for the purpose of the elec-tion; interference by the Columbus, Georgia, city police, and coerciveconduct on the part of the respondent's supervisory employees, theelection took place under conditions which deprived the employeesamong whom the election was held of a free choice of representatives.The Regional Director recommended that a hearing be held in thepremises.The respondent duly filed its objections to the Intermediate Re-port on the ballot, denying certain allegations of the same and as-serting the legal insufficiency of others.On April 1, 1938, the Union filed with said Regional Directorcharges alleging that the respondent had engaged in and was en-2 Designated as Eagle-Phenix Mills in prior proceedings in Case No. R-456. Therespondent is herein designated by the style in which it appears in its pleadings. EAGLE AND PHENIX MILLS ET AL.363gaging in unfair labor practices within the meaning of Section 8(1) of the National Labor Relations Act, herein called the Act.On May 6, 1938, the Board issued an order reopening the record inCase No. R-456 for the purpose of a hearing upon said IntermediateReport on the ballot and upon said objections thereto, and directingthat Case No. R456 be consolidated with the proceeding in respectto the alleged unfair labor practices (now Case No. C-944), forpurposes of hearing.On May 7, 1938, the Regional Director, having found that the ob-jections to the Intermediate Report upon the ballot raised substan-tial and material issues with respect to the conduct of the ballot,issued a notice of hearing thereon.On the same day the Board, bysaidRegional Director, issued its complaint alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and Sec-tion 2 (6) and (7) of the Act. Notices of hearing in both the com-plaint and the representation proceedings were duly served upon therespondent and upon the Union.The complaint alleged in substance that the respondent had be-tween January 18 and February 2, 1938, at various meetings of em-ployees on its premises and at other times and places advised itsemployees to vote against the Union in the election directed by theBoard and threatened to discharge employees and shut down its millif the Union won said election, thereby interfering with, restraining,and coercing employees in the exercise of the rights guaranteed bySection 7 of the Act.On May 20, 1938, pursuant to an extension of time granted by theRegional Director for that purpose, the respondent filed answers inboth the complaint and the representation proceedings, togetherwith a motion to require the allegations of the complaint to be mademore definite and certain.On May 27, 1938, the respondent filed with the Regional Directora motion to dismiss the complaint.On May 31, 1938, the RegionalDirector denied the motion without prejudice to the respondent'sright to renew the same at the hearing.On May 27, 1938, the respondent applied for the issuance of sub-penas requiring the attendance and testimony of four of the Board'sagents and one other person.On May 28, 1938, the Regional Di-rector issued an order denying the request for subpenas for theBoard's agents and granting the request for subpena for the otherperson.This ruling denying the subpenas is hereby affirmed.Thetestimony sought to be obtained from the Board's agents related toparagraphs 1 to 6 of the Intermediate Report on the ballot, whichwere later abandoned. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 2, 1938, the Regional Director issued an amendment tothe complaint so as more particularly to specify the nature of the un-fair labor practices which the respondent was alleged to have com-mitted.The complaint, as amended, alleged that the respondenthad by its supervisory employees advised other employees to voteagainst the Union in the election directed by the Board, caused thepublication of propaganda against the Union in the Columbus,Georgia, newspapers, and inspired civic organizations of Columbus,Georgia, to express opposition to the Union.Pursuant to notice and amended notice, a hearing was begun onJune 6, 1938, at Columbus, Georgia, before Walter Wilbur, the TrialExaminer duly designated by the Board.At the beginning of thehearing the respondent renewed its motions to dismiss the complaintand to make the same more definite and certain. The Trial Examinerruled that the complaint, as amended, was sufficient.The respond-entmoved to dismiss the representation proceeding.The TrialExaminer overruled the motion, and the respondent filed an answer tothe Intermediate Report on the ballot.The respondent filed objec-tions to the order of May 6, 1938, consolidating the complaint andthe representation proceedings and reopening the record in the lattercase for taking further testimony.The Trial Examiner overruledthe objections.On motion of the respondent the Trial Examineradjourned the hearing until June 13, 1938, when it resumed and con-tinued until June 21.On June 10, 1938, the respondent filed itsanswer to the complaint as amended.At the close of the Board'scase the Trial Examiner allowed a motion by counsel for the Boardto dismiss those allegations of the complaint relating to allegedunfair labor practices committed through the instrumentality ofnewspapers and civic organizations.The Trial Examiner overruleda motion by the respondent to dismiss the remaining allegations ofthe complaint.At the close of the hearing the respondent renewedits several motions, all of which the Trial Examiner denied save themotions to dismiss the complaint proceeding on the merits.These hetook under advisement.The Board and the respondent were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several other rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial er-rors were committed.The only ruling which requires attention hereis the ruling sustaining the order for consolidation of the cases andreopening the record in the representation proceeding.The respond-ent objected to the procedure adopted on the ground that the order of EAGLE AND PHENIX MILLS ET AL.365consolidation was issued without notice to the respondent prior to theopening of the hearing before the Trial Examiner, that the notices ofhearing did not specify that the hearing would relate to a consoli-dated proceeding, and that the Rules and Regulations contained noprovision for reopening the record in a representation proceeding.It is to be noted that the subject matter of both the representationand complaint cases was similar; that the notices in both cases pro-vided for a hearing at the same time and place; and that a copy ofthe order of consolidation was introduced as an exhibit on the firstday of the hearing, which was continued 1 week before any testi-mony was taken. It is clear that the respondent was not preju-diced by any lack of notice of the order of consolidation or by theform of such order or of the notices of hearing.The record in a.representation proceeding remains open until the investigation insti-tuted by the Board is concluded, and the Rules and Regulations spe-cifically provided in Article III, Section 9, for consideration of anIntermediate Report on a ballot and objections thereto as an inci-dent to any proceeding for the investigation and certification of rep-resentatives.We conclude that the record in Case No. R-456 re-mained open for further proceedings after the election of February2, 1938.Consequently the respondent's objection based on the allegedabsence of authority of the Board to reopen a representation case neednot be considered.The rulings of the Trial Examiner made at thehearing are affirmed.On August 25, 1938, the Trial Examiner filed an Intermediate Re-port, copies of which were duly served on the parties, in which hedenied the respondent's motions to dismiss the complaint, found that,the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) andSection 2 (6) and (7) of the Act, and recommended that the re-spondent cease and desist, therefrom and post notice of compliance.On October 1, 1938, pursuant to an extension of time granted forthat purpose, the respondent filed exceptions to the IntermediateReport of the Trial Examiner and a motion to strike the RegionalDirector's Intermediate Report upon the secret ballot and to havethe result of the election of February 2, 1938, declared official.Therespondent also requested an opportunity to argue orally before theBoard.Pursuant to notice, a hearing was held before the Board onDecember 8, 1938, in Washington, D. C., for the purpose of such oralargument.The respondent and the Union were represented bycounsel and participated, the former filing a brief in both the repre-sentation and complaint proceedings.The Board has considered the exceptions to the Trial Examiner'sIntermediate Report and the motions directed against the RegionalDirector's Intermediate Report on the ballot of February 2, 1938, and 366DECISIONS OF NATIONALLABOR RELATIONS BOARDexcept as consistent with the findings, conclusions, and order herein,finds such exceptions and motions to be without merit, and they arehereby overruled.Upon the entire records in both cases, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Georgia corporation, operates a single manufac-turing plant at Columbus, Georgia, devoted chiefly to the pro-duction of cotton goods, including flannel, crochet thread, ballthread, and rope.Cotton comprises approximately 99 per cent,in value, of the raw materials used.The respondent buys all of itscotton in Columbus, Georgia, and hauls it to the mill by truck.Therespondent used 32,015 bales in the year ending August 31, 1937.The respondent's president testified at the hearing of November 26,1937,3 that the cotton might come from various States, depending onthe season and the crop.The respondent uses each month about 20tons of coal shipped by rail from Alabama mines.Dyestuffs areobtained from the duPont Company and are shipped to the mill froma duPont branch in Charlotte, North Carolina.The principal processes carried on at the mill are picking, carding,spinning, weaving, sanforizing, finishing, and dyeing.The respond-ent manufactured 15,000,000 pounds of goods in the year endingAugust 31, 1937, and during this period sold 13,800,000 pounds.Approximately 90 per cent of the products sold by the respondent areshipped outside of Georgia, principally to customers in New YorkCity, Chicago, and Baltimore.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization.III.THE UNFAIR LABOR PRACTICESDuring the week preceding the election of February 2, 1938, therespondent prepared and distributed sample ballots on which ap-peared an announcement of the date and hour of the election, instruc-tions how to mark the ballot for or against the Union, and theadmonition "Every employee should vote.The mill urges everyemployee to vote."During the same period the respondent's over-3At the hearing of June 6-21, 1938, it was stipulated between counsel for the Boardand the respondent that the testimony previously taken in Case No R-456 should bemade a part of the recordin Case No. X-C-390 (now Case No.C-944). EAGLE AND PHENIX MILLS ET AL.367seei s and second hands called a number of meetings of employees inthe mill at which the election was-discussed.Manywitnesses testifiedfor the Board and for the respondent concerning the nature of thesediscussions and considerable conflict exists in the testimony.Whatappears to be conflicting testimony may be due,in part, however, tothe fact that witnesses were testifying with respect to discussions atdifferent meetings.It suffices to say that the findings below are basedupon uncontradicted testimony and upon admissions by witnesses forthe respondent.The statements made at the meetings are to be understood withreference to conditions prevailing at some localities in the regionwhere the respondent's mill is situated.The Meritas mill in Colum-bus, Georgia,and certain textile mills in Huntsville,Alabama, wereshut down during the period immediately preceding the election herein question.Some persons in Columbus believed that the formation,of unions at those mills was the cause of the shut-downs.The Co-lumbus Ledger, a daily newspaper published in Columbus,Georgia,carried a news story on February 1, 1938, relating to the election setfor the next day and closing with a reference to Huntsville,Alabama,where 4,000 textile workers were said to be unemployed,stating, "Theoperatives,formerly affiliated with the American Federation of Labor,are now connected withthe C.I.O." * According to Charles Joiner,testifying for the respondent,the newspapers said that the Huntsvillemills had "closed down on account of the union."There is no con-nection between the respondent and the Meritas or Huntsville millsso far as the record shows and there is nothing to fix any responsibilityupon the respondent for the original publication of the statementsconcerning the Meritas or Huntsville shut-downs. The conditions pre-vailing at those mills are not relevant here;our only interest in thematter is to note the context in which certain equivocal statementswere made.It should also be noted that during the period immediately pre-ceding the election the respondent'smill wasoperatingon a part-timebasis.W. G. Huguley,Jr., overseer of the spinning room and in charge,of about 430 employees,addressed about 350 employees prior to theelection in about 30 groups.He explained the sample ballot andannounced the time and place of the election.When employees in-quired why the respondent'smill was running on short time he re-plied that a number of the respondent's customers in the North hadhad their plants shut down due to strikes.When employees askedhim how they should vote he said "how they voted wasn't any of mybusiness;that they knew what conditions were all over the country,and that they should look at what had occurred in other places, and 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDHuntsville and Meritas here in town, and formulate their own opin-ion."Hementioned that the Huntsville and Meritas mills were shutdown.Huguley's first reference to the Huntsville and Meritas millswas evoked by a question from an employee, he said; after that bebrought up the subject on his own initiative at from five to eightmeetings.In various of the meetings as well as on several other occasions inthe mill employees asked Huguley "what they were voting for."Hedefined collective bargaining as "a proposition in which an individ-ual or, a group of individuals could sit down and discuss any issueor grievance with the management," and stated that "no agreementhad to be reached in order for it to be considered collective bargain-ing."He said that "in view of the fact that we already had collectivebargaining,in one senseof the word, the issue was whether theywanted to continue as it was at present or to have the T. W. 0. C.represent them as collective bargaining agent."Here it should hementioned that the record indicates the presence of no labororganiza-tion and no attempt at collective bargaining prior to the advent ofthe Union, and that the respondent had never bargained collectivelywith the Union.At two of the meetings Huguley read an extract from a labor pub-lication, apparently quoted in *a trade journal, and told the employeesthat the distribution of such literature had incited a disturbance be-tween white and colored workers at the Bibb cotton mill in Columbus.Huguley claimed to have read this material first at the request of anemployee who had seen it lying on Huguley's desk, and ata secondmeeting at the request of an employee who had heard of the previousreading.S.A. McCosh, overseer in charge of the carding, opening, waste,and spinning departments, including about 420 employees, discussedthe election with about 18 or 20 groups, each including about 18 or20 persons, prior to the election. In four or five meetings when em-ployees inquired about the Huntsville and Meritas shut-downs, hereplied "Read your own papersand seefor yourself."He also ex-plained the ballot, announced the time and place of the election, andurged all employees to vote.A large number of witnesses for the Board testified to other state-ments said to have been made by McCosh, Huguley, and other super-visors.Many employees testifying for the respondent denied havingheard these other statements although they claimed in many instancesto have attended the samemeetingsas those concerning which theBoard'switnessestestified.Several of the respondent'switnessestestified to having heard references by supervisors to the Huntsville,Meritas, and Bibb mills and the "collective bargaining" which Hugu- EAGLE AND PHENIX MILLS ET AL.369ley asserted already existed in the respondent's mill.Nine employeestestifying for the respondent stated on cross-examination that over-seers or second hands (minor supervisory employees) instructed themhow to vote "yes" for the Union or "no"for the mill.It is clear that the overseers endorsed the prevailing opinion con-cerning the Huntsville and Meritas shut-downs as reported in thepress and recommended those examples to the consideration of em-ployees before voting, thereby implying that the respondent mightshut down its mill to retaliate against union activity.Huguleybrought out information tending to accuse unions of fomenting racediscord.He also gave a, misleading account of collective bargainingwhich limited it to the presentation of grievances and stated that italready existed in the mill, thereby implying that the Union couldoffer no new procedure.He dwelt on the negative aspect of collectivebargaining as not requiring any contract. In addition to all this, theinstructions given by the supervisors were such as to indicate tosome employees that a vote "no" was a vote for the mill, thus placingthe respondent and the Union in opposition on the ballot, althoughthe matter was merely one of choosing or not choosing a bargainingrepresentative for the employees.It is not here necessary to consider whether the holding by anemployer of meetings of employees merely to advise employees ofthe time and place of an election, to instruct them how they mayexpress their choice, and to advise them to vote, in itself constitutesan unfair labor practice within the meaning of the Act.The dangersinherent in such practice are, however, apparent.Such activity onthe part of an employer might not unreasonably be construed byemployees as indicative of opposition to collective bargaining, andthis is particularly true where, as in the instant case, only one labororganization is involved.The danger of employer meddling in Board elections is illustratedin this case.Even adopting the respondent's contention that thediscussions of the Meritas and Huntsville shut-downs, the Bibb milldisturbance, and the nature of collective bargaining were initiatedby employees in the various groups, it is yet apparent that the re-spondent's action in calling the meetings naturally resulted in bring-ing up those subjects; the employees might well be expected to speakwhat was on their minds.4The respondent also asserts as a defense that the supervisors whoseactivity is in question all announced to the employees that the electionOn the question whether employers are exonerated from responsibility for supervisors'statements when such statements are made in answer to employees'questions,seeMatterof Ingram Manufacturing CompanyandTextileWorkers Organizing Committee, 5N. L R. B. 908;Matter of Western Garment Manufacturing Co. etal.andPaul M.Peterson,President,Utah State Federation of Labor,10 N. L. R. B. 567. 370DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas by secret ballot andthat employeeswere free to vote as theychose.It is truethat the secrecyof the voting would protect in-dividualemployees against.discrimination by reasonof anydisclosureof their votes,but it would not protectthem against a shut-down orgeneral lay-off occasioned by the successof the Unionat the polls.It was to thelatter perilthat employeesreferredwhen theyinquiredof supervisors concerning the Huntsville and Meritasmills.Andin any event,a general statement concerning employees'freedom ofchoice would hardlybe sufficient to neutralize accompanying state-ments such as have beennoted above.We find that the respondent has by the foregoingacts interferedwith, restrained,and coerced its employees in the exercise of therights guaranteed in Section7 of the Act.In order toremedy theeffect ofthe unfair labor practices we shallrequire therespondentto cease and desist therefromand to postappropriate notices to that effect.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above,occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate,and sub-stantial relation to trade, traffic,and -commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REPRESENTATION PROCEEDINGIn his Intermediate Report upon the secret ballot, the RegionalDirector stated his opinion that the election of February 2, 1938,took place under conditions which deprived the employees of a freechoice of representatives.His statement was based in part upon theactivities of the respondentwhich we haveconsidered in Section IIIabove, and which were in issue at the hearing as regardsboth thecomplaint and the representation proceedings.The respondent con-tended thatsuch activities did not affect the result of the election andhence that the election should not be set aside.In connection withthat contention,the respondent sought to inquire of the employeestestifying for the Board as to whether they voted as they wished.The TrialExaminer sustained an objection of counsel for the Boardto such inquiry.The respondent then offered to prove by all theemployees other than those testifying on behalf of the Board thatthey heard no statement by any supervisor concerning the election.The Trial Examiner sustained an objection by counsel for the Boardto such testimony.We find the rulings of the Trial Examiner to becorrect.The probative value of testimony by employees,particularly EAGLE AND PHENIX MILLS ET AL.371upon questioning by counsel for the respondent, as to whether theirfree choice was affected by the respondent's activities is so slightand untrustworthy as to be disregarded.The fact that certain ofthe employees might testify that they had not heard any statementby supervisors concerning the election does not militate against theexistence of interference by the respondent affecting a free choiceby the employees. In the instant case, we think the only relevantinquiry concerns whether or not the respondent engaged in the actsdiscussed in Section III above.We have found that it did so.Under the circumstances, we find that the election of February 2,1938, was inconclusive for a determination as to whether or not theemployees within the appropriate unit desired the Union to repre-sent them as bargaining representative.We shall direct that asecond election be held at such time as the Board shall in the futurespecify and when conditions favorable to a free choice shall appearto exist.We shall also at such time specify the pay-roll period tobe used in determining eligibility to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in both cases, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.4.The election of February 2, 1938, is null, void, and of no effect.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Eagle & Phenix Mills, and its officers, agents, successors,and assigns shall :1.Cease and desist from interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, and assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which, the Board findswill effectuate the policies of the Act :(a)Post immediately notices to its employees throughout its mills,and maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting, stating that the respondentwill cease and desist as aforesaid ;(b)Notify the Regional Director for the Tenth Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Eagle & Phenix Mills, Columbus, Georgia, a new election bysecret ballot be conducted at such time as the Board will in thefuture direct, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent of theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all employees ofEagle & Phenix Mills who were employed by the respondent duringa pay-roll period to be determined by the Board in the future, ex-cluding clerical and supervisory employees and those who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Textile Workers Organizing Committeefor the purposes of collective bargaining.[SAME TITLE]AMENDMENT TO SECOND DIRECTION OF ELECTIONMarch25, 1939On February 16, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Second Direction ofElection in the above-entitled proceeding, directing that an electionbe held at such time as the Board would in the future direct, under thedirection and supervision of the Regional Director for the TenthRegion (Atlanta, Georgia), among all employees of Eagle & PhenixMills, Columbus, Georgia, herein called the respondent, who were em- EAGLE AND PIIENIX MILLS E, T AL.373ployed by the respondent during a pay-roll period to be determinedby the Board in the future, excludingclericaland supervisory em-ployees and those who had since quit or had been dischargedfor cause,to determine whether or not they desired to be represented by TextileWorkersOrganizingCommittee for the purposes of collectivebargaining.The Board herebyamendsits Second Direction of Election in theabove-entitled proceeding by striking therefrom the words "at suchtimeas the Board will in the future direct" and substituting theref orthe words "within twenty, (20) days from March 24, 1939," and bystrikingtherefrom the words "during a pay-roll period to be deter-mined by the Board in the future" and substituting therefor the words"during the pay-roll period next preceding March 24, 1939."11 N. L.R. B., No. 33a.164275-39-vol xi---25